Citation Nr: 0503484	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for congestive heart 
failure, to include as secondary to hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to hepatitis C.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to May 1950 
and from September 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for hepatitis C.  This case 
also comes before the Board on appeal from a September 2002 
rating decision by the VA RO, which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss; entitlement to service connection for 
congestive heart failure, to include as secondary to 
hepatitis C; and entitlement to service connection for 
diabetes mellitus, to include as secondary to hepatitis C.  

The veteran appeared at a hearing held at the RO on May 11, 
2004.  A transcript of that hearing has been associated with 
the record on appeal.

In a January 2004 statement, the veteran raised the issue of 
entitlement to service connection for acute infectious 
hepatitis.  This issue, which was denied previously in 
November 1952 rating decision, is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran is service connected for residuals of a 
tonsillectomy.

4.  The evidence does not show that the veteran has hepatitis 
C or symptoms of hepatitis C.

5.  There is no medical evidence relating what the veteran 
claims to be hepatitis C to any event or injury in service or 
any applicable presumptive period thereafter.

6.  The veteran has current diagnoses of bilateral hearing 
loss, congestive heart failure, and diabetes mellitus.

7.  The veteran was not diagnosed with bilateral hearing 
loss, congestive heart failure, and diabetes mellitus until 
many years after service.

8.  There is no medical evidence relating the veteran's 
bilateral hearing loss, congestive heart failure, or diabetes 
mellitus to any event or injury in service or any applicable 
presumptive period thereafter.

9.  Congestive heart failure and diabetes mellitus are not 
proximately due to or the result of the veteran's service-
connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C that was incurred 
in service or in any applicable presumptive period.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection is not warranted for diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2004).

3.  Service connection is not warranted for congestive heart 
failure.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2004).

4.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in June 1949 
the veteran received a traumatic blow to his right ear while 
boxing four days previously.  He had experienced a "funny" 
feeling in his ear since that incident.  He noted paresthesia 
until the day he sought treatment.  He then had acute otalgia 
followed by otorrhea of thin watery fluid.  A small 
perforation was visible in the inferior posterior quadrant.   
The perforation was near the annulus and there was a great 
deal of granulation tissue around the perforation.  There was 
thin yellow discharge in the canal.  Chronic catarrhal otitis 
media with acute exacerbation was diagnosed.  

At the veteran's May 1950 discharge examination for his first 
period of service, no significant abnormalities were seen in 
the veteran's ears, including his eardrums; his chest; his 
heart; his vascular system; his abdomen and viscera, 
including his liver; his endocrine system; and his 
genitourinary system.  His hearing acuity was 15/15 on both 
whispered voice and spoken voice testing bilaterally.  At the 
veteran's September 1951 discharge examination for his second 
period of service, the veteran's ears, eardrums, lungs and 
chest, heart, vascular system, abdomen and viscera, endocrine 
system, and genitourinary system were evaluated as normal.  
His hearing acuity was 15/15 on both whispered voice and 
spoken voice testing bilaterally.  The examiner noted that 
the veteran had a history of albumin in the urine once, for 
which he had been turned down for enlistment in the U. S. 
Navy, but no similar results since that episode.

VA medical records show that the veteran was hospitalized 
from May 20, 1952, to June 6, 1952, for the presence of 
multiple subcutaneous tumors.  Except for the tumors, general 
physical examination of the veteran was completely negative.  
The veteran was diagnosed with nodular circumscribed 
lipomatosis.

The veteran was hospitalized again from September 29, 1952, 
to November 13, 1952, for weakness, nausea, and considerable 
jaundice.  At a pre-employment physical examination, the 
veteran had been informed that his blood showed evidence of 
liver disease.  Thereafter, his private physician had advised 
him that he had jaundice, which was confirmed by blood 
examination.  The jaundice never became marked but was 
detectable.  The veteran noted occasionally unusually dark 
urine, but his stools were never acholic.  According to the 
veteran, the jaundice began to disappear in the latter part 
of August.  At the time of admission to the hospital, no 
jaundice was seen.  The veteran's chief symptoms had been 
weakness, nausea, and an inability to perform ordinary work.  
On examination, the veteran was well developed, well 
nourished, and did not appear ill.  There was no evidence of 
jaundice either in the skin or sclera.  The veteran's blood 
pressure was 135/90.  The liver was neither palpable nor 
tender.  X-ray of the chest was negative.  Urinalysis was 
negative.  The admission blood examination was within normal 
limits.  Blood serology was negative.  Although the veteran 
was not acutely ill during the hospitalization, he reported 
at the conclusion of the hospitalization that he felt better 
and more able to work than at any time during recent months.  
His appetite had improved, and there was no nausea.  On the 
basis of the veteran's borderline abnormal liver function 
tests and a fairly typical history, the VA physician opined 
that the veteran had subsiding acute infectious hepatitis at 
the time of his admission to the hospital.  Diagnoses 
included acute infectious hepatitis.

At a May 1957 VA examination, the veteran reported that his 
hearing was bad in both ears.  The veteran was employed as a 
boilermaker.  He had occasional ear pain.  His ears drained 
most of the time.  He had been hit on one side of his head 
while in service in 1949.  Since then, his ears had been 
painful.  His left ear had bothered him in the summer of 
1956, and his right ear had bothered him during the winter of 
1956-57.  He had a bad odor that came from his right ear.  
Hearing acuity on conversational voice testing was 20/15 in 
each ear.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
N/A
N/A
LEFT
30
25
20
N/A
N/A

and




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
30
N/A
N/A
LEFT
30
20
20
N/A
N/A

The veteran was diagnosed with purulent otitis media of the 
right ear and catarrhal otitis media of the left ear.

In a March 1967 statement, W. P., M.D. (Dr. P.), stated that 
he had examined the veteran for a history of ear trouble.  
Examination of the veteran showed a thick, greenish post-
nasal discharge, which had a very bad odor.

VA medical records, dated from June 1997 to September 2003, 
show treatment of the veteran for multiple diagnoses, 
including congestive heart failure, diabetes mellitus, 
bilateral severe high frequency sensorineural hearing loss, 
hypertension, arteriosclerotic cardiovascular disease, 
anemia, hyperlipidemia, and onychomycosis.  He was also 
treated for otalgia, impacted cerumen, and drainage of fluid 
from his ears.  

On audiological evaluation in April 2002 by J. W., M.D. (Dr. 
W.), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
50
55
LEFT
15
25
60
65
65

The veteran complained that his hearing had worsened over the 
previous several years.  He had had some slight tinnitus.  
His hearing loss had reached the point where it interfered 
with his day-to-day activities.  Dr. W. diagnosed impacted 
cerumen bilaterally and bilateral, severe, mid to high 
frequency sensorineural hearing loss.

At a June 2002 VA audiology consultation, the veteran 
reported difficulty distinguishing words in everyday 
conversations and watching television.  His medical history 
was significant for perforation of the left ear while in 
service.  The veteran had a positive history for military and 
occupational noise exposure.  Otoscopy of the veteran's left 
ear was within normal limits.  Audiometric testing indicated 
normal hearing sloping to severe sensorineural hearing loss.  
Word recognition ability was good (72%).  Otoscopy of the 
veteran's right ear was within normal limits.  Audiometric 
testing indicated mild sloping to severe sensorineural 
hearing loss.  Word recognition ability was good (96%).  
Severe high frequency sensorineural hearing loss bilaterally 
was diagnosed.

At a May 11, 2004, hearing, the veteran testified that he was 
treated for hepatitis within one year of the conclusion of 
his second period of military service.  His military service 
had ended in September 1951.  He was treated for hepatitis at 
a VA hospital in September 1952, but he had had symptoms of 
hepatitis and jaundice in August 1952.  He added that his 
hepatitis had injured his liver and that the liver injury had 
led to his diabetes mellitus and congestive heart failure.  
The veteran was not receiving treatment for hepatitis C.  He 
had not been treated for or diagnosed with hepatitis since 
1952.  VA treated him for congestive heart failure and 
diabetes mellitus but not hepatitis.  He explained that his 
congestive heart failure and diabetes mellitus were not 
incurred in service but had been caused by his post-service 
liver injury.  The veteran explained that no medical 
professional had advised him that his diabetes mellitus and 
his congestive heart failure had resulted from a liver injury 
or his acute infectious hepatitis, but he nevertheless 
believed that that was the cause of his disabilities.  With 
regard to his hearing loss, the veteran explained that he had 
been on the boxing team in service and had been hit on the 
left side of his head on his ear.  The ear had become 
infected.  He had been diagnosed recently with hearing loss 
and had ringing in his ear.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's service connection claim for hepatitis C was 
received on November 21, 2001.  In a December 10, 2001, 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
service connection for hepatitis C claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Thereafter, in a 
rating decision dated in March 2002, the veteran's claim was 
denied.  

A substantially complete application for the veteran's claims 
of service connection for bilateral sensorineural hearing 
loss, congestive heart failure, and diabetes mellitus was 
received on June 10, 2002.  In a June 18, 2002, letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate these additional 
service connection claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Thereafter, in a rating decision 
dated in September 2002, the veteran's claims were denied.  
Additional VCAA notice was provided to the veteran regarding 
these claims in letters from the RO dated on March 4, 2003, 
and May 13, 2004.  The May 13, 2004, letter provided relevant 
notice to the veteran about these claims to the extent that 
he was seeking service connection on a secondary basis.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notices 
provided to the veteran on December 10, 2001, and June 18, 
2002, pre-dated the initial adjudications of the claims 
addressed in those letters.  While the notices provided to 
the veteran on March 4, 2003, and May 13, 2004, were not 
given prior to the first AOJ adjudications of the claims, the 
notices were provided by VA at those times, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After those 
notices were provided, the case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), adjudicating the 
veteran's claims, was provided to the veteran in August 2004.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on December 10, 
2001, June 18, 2002, March 4, 2003, and May 13, 2004, 
complied with these requirements.

Additionally, the Board notes that the December 10, 2001, 
June 18, 2002, March 4, 2003, and May 13, 2004 letters to the 
veteran properly notified him of his statutory rights.  That 
is, even though the March 4, 2003 letter requested a response 
within 30 days and the other three letters each requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, VA obtained no medical opinion in connection with 
the veteran's service connection claims.  However, medical 
opinions were not needed with regard to these claims because 
there is no competent evidence indicating that the veteran's 
claimed disabilities are associated with a service-connected 
disability or an established event, injury, or disease in 
service.  Further, there is no competent evidence indicating 
that the veteran has persistent or recurrent symptoms of 
hepatitis C.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  In accordance with 
the presumptive service connection provisions, diabetes 
mellitus, cardiovascular-renal disease, and organic diseases 
of the nervous system, may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Hepatitis is not listed as a 
presumptive disability.  See id.

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2004).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Regarding the veteran's claim of entitlement to service 
connection for hepatitis C, the medical evidence shows that 
the veteran was diagnosed with acute infectious hepatitis in 
September 1952.  The hepatitis had been symptomatic in August 
1952.  The veteran was discharged from VA treatment in 
November 1952.  Since that time, the veteran has not been 
treated for complaints or symptoms related to his hepatitis.  
He has never been diagnosed with hepatitis C.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
No medical evidence has been presented that the veteran 
currently has hepatitis C.  The veteran was last treated for 
any type of hepatitis in November 1952, more than 50 years 
ago.  Although the veteran receives extensive VA medical 
treatment for multiple disabilities, he has not been 
diagnosed with hepatitis C or any residuals thereof.

Even if a current disability of hepatitis C were present, 
medical expertise is required to relate a current disability 
to the veteran's military service or any applicable 
presumptive period thereafter.  There is no competent medical 
evidence linking the veteran's alleged hepatitis C to any 
disease or injury in service or any applicable presumptive 
period thereafter.  Although the veteran clearly believes 
that he has hepatitis C that was incurred within an 
applicable presumptive period of his military service, his 
statements are not competent evidence to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that he has hepatitis C or that his 
claimed hepatitis C is related to his military service or any 
applicable presumptive period thereafter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Regarding the veteran's remaining claims for service 
connection, the evidence shows that the veteran has been 
diagnosed with bilateral hearing loss, congestive heart 
failure, and diabetes mellitus; therefore, for his claims of 
service connection regarding these disabilities, he satisfies 
the criterion of having a current disability.  (The severity 
of the veteran's current hearing loss satisfies the criteria 
under 38 C.F.R. § 3.385 to be considered a disability.)  
However, the earliest evidence of a diagnosis of any of these 
disabilities is a diagnosis of diabetes mellitus and 
treatment for a cardiac disability in February 1998, 
approximately 48 years after the veteran's military service.  
The veteran was diagnosed with hearing loss disability in 
April 2002.  Although there is some evidence that the veteran 
had hearing loss as early as May 1957, the veteran was not 
diagnosed with hearing loss at that time, and even that point 
in time was more than 5 years after the veteran's military 
service.  There is no medical evidence relating any of these 
disabilities to any event or injury in service.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the veteran's bilateral hearing loss, congestive heart 
failure, and diabetes mellitus are not the result of any 
event in active service.

Similarly, there is no evidence in the record that the 
veteran's congestive heart failure or diabetes mellitus is 
caused by or aggravated by a service-connected disorder.  The 
veteran is service-connected only for residuals of a 
tonsillectomy.  The veteran is not service connected for 
hepatitis C.  Although the veteran had acute infectious 
hepatitis within one year of his military service, the 
veteran is also not service connected for that disorder.  The 
Board notes again that hepatitis is not listed as a 
presumptive disability.  See 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection on a secondary 
basis.

Although the veteran clearly believes that his claimed 
disabilities are related to his military service or to his 
service-connected disability or a disability that should be 
service connected, his statements are not competent evidence 
to establish any such relationship.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that any of the claimed disabilities are related to his 
military service, to a disability incurred during service or 
any applicable presumptive period thereafter, or to his 
service connected disability.  See Espiritu, 2 Vet. App. at 
495; Grottveit, 5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
bilateral hearing loss, congestive heart failure, diabetes 
mellitus, or alleged hepatitis C to his military service, to 
his service-connected disability, or to a disability incurred 
during service or any applicable presumptive period 
thereafter, the veteran's claims for service connection must 
fail.  Accordingly, because the preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection, the claims must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



Entitlement to service connection for congestive heart 
failure, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to hepatitis C, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


